September 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           EX PARTE ALEX PEREZ

NO. 14-13-01048-CR

                     ________________________________



       This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion and that this decision be
certified below for observance.